DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  The phrase “second light selective light modulator layer”, which has been used twice in the claimed language, has an extra “light” term; it needs to change to “second selective light modulator layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the substrate" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 18 depends from claim 15, but claim 15 does not have any recitation of “substrate”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,565,770 to Mayer et al. (hereinafter Mayer).

With respect to claim 1, Mayer, drawn to interference pigment flakes and foils, disclose that the flake or foil can have a symmetrical or asymmetrical coating structure 
Mayer discloses an embodiment which is shown in Figure 8 which discloses a reflector layer 204 being coated with a dielectric layer 206 (i.e. claimed first selective light modulator layer) which is coated external to the reflector layer (Figure 8, col. 21, lines 31-53). It is important to note that the top surface of the reflector layer is taken to rea on the claimed first surface and its opposite surface, is taken to read on the claimed second surface. As shown in the Figure, the side surface, which is taken to read on the claimed “third surface” of the reflector layer is open or uncoated. It is noted that no further details as to the nature and/or material of the claimed “first selective light modulator layer” is claimed in the claim; however, the disclosed dielectric layer is taken to render the claimed “first selective light modulator layer” obvious in light of the fact that Mayer discloses that the dielectric layer imparts interference color and desired color-

With respect to claim 2, Mayer, in at least embodiment of Figure 8, shows an absorber layer 208 which is located external to the dielectric layer 206 or claimed “first selective light modulator layer”. Mayer discloses that the dielectric layer can be optionally clear or may be selectively absorbing so as to contribute to the color effect of a pigment (col. 7, lines 45-50). 

With respect to claim 3, Mayer discloses a luminescent coating layer 209 coated on top of the absorber 208 (Figure 8) wherein the luminescent coating layer 209 is taken to read on the claimed second selective light modulator layer which is placed external to the first absorber layer. Additionally, Mayer discloses that the luminescent layer has the capability of absorbing energy (col. 6, lines 34-39), and thus, this is taken to render the claimed “second selective light modulator layer is absorbing” obvious. 
Moreover, with respect to the claimed recitation of the first selective light modulator layer being non-absorbing, it is noted that Mayer discloses that the dielectric layer can be optionally clear or may be selectively absorbing so as to contribute to the 

With respect to claim 4, Mayer discloses that the embodiment of Figure 8 comprises a substrate (Figure 8, col. 21), and discloses that a substrate material can be of iron oxide (col. 15, line 65 to col. 16, line 1). Irrespective of the disclosure on the substrate material being disclosed for Figure 4, it would clearly present an evidence of the fact that the reference recognizes the use of iron oxide as a material for a substrate in such layered interference pigment. As such, it would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have recognized the suitability of iron oxide as the material for the substrate of embodiment of Figure 8. Thus, the disclosed substrate is taken to render the claimed “magnetic-containing layer” which has a top and bottom surface, opposite to each other; the bottom surface is taken to render the claimed first surface of the magnetic-containing layer obvious. It is evidenced that the reflector layer 204 is placed external to the bottom surface, i.e. claimed first surface, of the magnetic-containing layer. 

With respect to claim 5, Mayer, in at least embodiment of Figure 8, discloses an absorber layer 208 which is placed external to the dielectric layer 206 (i.e. claimed first selective light modulator layer), and wherein the dielectric layer is non-absorbing considering the fact that Mayer discloses that the dielectric layer can be optionally clear or may be selectively absorbing so as to contribute to the color effect of a pigment (col. 

With respect to claims 6 and 7, Mayer, drawn to interference pigment flakes and foils, disclose that the flake or foil can have a symmetrical or asymmetrical coating structure and that the layers can encapsulate around a core layer or have other configurations (abstract, column 3, lines 40-50). Thus, the encapsulation is not required. Mayer discloses that the flakes or foils exhibit discrete color shift so as to have a first color at a first angle of incident light and a second color different from the first color at a second angle of incident light or viewing (column 3, lines 58-63). Mayer discloses that the pigment generally has a core, dielectric layer, and absorber with a luminescent material forming an outer layer (column 5); however, Mayer discloses different embodiments (as seen in, for example, Figures). Mayer discloses that the luminescent material is to impart optical stimuli responsive characteristics to the pigment flakes or foils (column 5, lines 57-51). Mayer discloses that the luminescent material is any atomic or molecular species or solid-state compound that converts at least part of incident energy into emitted electromagnetic radiation with a characteristic signature (column 5, lines 36-41).
Mayer discloses that the core can be a transparent material (col. 17, line 60 to col. 18, line 5); Mayer, additionally, discloses that their flakes or foils can have symmetrical structure (col. 3, lines 40-50), and that the substrate or core can be coated with other layers which includes dielectric layers (i.e. selective light modulating layers) on both sides. Thus, the reference renders claims 6 and 7 obvious. It is important to 
Furthermore, considering the fact that in the general disclosure of Mayer, said reference discloses that encapsulating the core or substrate is only one option and “other configurations” are disclosed to be possible, the encapsulation of the core or layers is not seen required as taught in the general teachings of the reference, and thus, it is taken that the reference renders the side surface or claimed third surface to be open or uncoated. 

With respect to claim 8, Mayer discloses the option of using a release layer (col. 12, lines 44-47; col. 21, lines 49-51).

With respect to claim 9, Mayer discloses the use of the layered interference pigment is decorative applications and anti-forgery applications (col. 19, lines 1-10) which is taken to render said pigment being used in an optical device obvious. 

With respect to claim 10, Mayer discloses that the pigment flakes can be combined with a media to form a paint or ink (abstract; col.19, lines 23-27). The paint or ink renders the claimed “composition” obvious. 

With respect to claim 11, as detailed out in the reference, Mayer discloses pigment flakes or foils (abstract, cols. 3 and 19). 

With respect to claim 12, the disclosed dielectric layers are taken to render the claimed first and second selective light modulating layers obvious; thus, the reference is seen to render the claimed first selective light modulating layer selectively absorbing specific wavelengths of energy obvious in light of the fact that Mayer discloses that the dielectric layer imparts interference color and desired color-shifting properties (col. 7, lines 44-46) and that the material of it can be selected from a variety of different low, high or mixture of low and high refractive index materials (col. 7, line 61 to col. 9, line 27). Thus, it is reasonable to envision that the disclosed dielectric layer acts as a selective light modulator which selectively absorbs specific wavelengths of energy. Further motivation for this conclusion is the fact that Mayer discloses that the dielectric layer can be optionally clear or may be selectively absorbing so as to contribute to the color effect of a pigment (col. 7, lines 45-50).

With respect to claim 13, as shown in the Figures of Mayer, the pigment is not only flake or foil, but also it is of layered structure or lamellar shape (see Figures and throughout the reference). 

With respect to claim 14, the fact that Mayer discloses interference pigment flakes or foils (abstract) would render it obvious that said pigment has optical interference.

With respect to claim 15, Mayer specifically discloses that not only said reference is drawn to an interference pigment flakes or foils but also to the method of production thereof (abstract; column 4, lines 60-67). Mayer, drawn to interference pigment flakes and foils, disclose that the flake or foil can have a symmetrical or asymmetrical coating structure and that the layers can encapsulate around a core layer or have other configurations (abstract, column 3, lines 40-50). Thus, the encapsulation is not required. Mayer discloses that the flakes or foils exhibit discrete color shift so as to have a first color at a first angle of incident light and a second color different from the first color at a second angle of incident light or viewing (column 3, lines 58-63). Mayer discloses that the pigment generally has a core, dielectric layer, and absorber with a luminescent material forming an outer layer (column 5); however, Mayer discloses different embodiments (as seen in, for example, Figures). Mayer discloses that the luminescent material is to impart optical stimuli responsive characteristics to the pigment flakes or foils (column 5, lines 57-51). Mayer discloses that the luminescent material is any atomic or molecular species or solid-state compound that converts at least part of incident energy into emitted electromagnetic radiation with a characteristic signature (column 5, lines 36-41).


With respect to claim 16, Mayer discloses different embodiments, symmetrical and asymmetrical, for the layered structure of their interference pigment flakes or foils (abstract, col. 3, and Figures). In an embodiment, the reference discloses an absorber layer 208 as shown in Figure 8 or a first absorber layer 214 as shown in Figure 9 (Figures 8 and 9, cols. 21-22). Moreover, Mayer discloses the dielectric layer 206 (Figure 8) or claimed “first selective light modulator layer”. Mayer discloses that the dielectric layer can be optionally clear or may be selectively absorbing so as to contribute to the color effect of a pigment (col. 7, lines 45-50).

With respect to claim 17, Mayer discloses a luminescent coating layer 209 coated on top of the absorber 208 (Figure 8) wherein the luminescent coating layer 209 is taken to read on the claimed second selective light modulator layer which is placed external to the first absorber layer. Moreover, with respect to the claimed recitation of 

With respect to claim 20, as noted above, Mayer discloses that various coating processes can be utilized in forming the dielectric and absorber layer (col. 16, lines 9-11), and refers to wet chemical coating in coating the luminescent coating layer (col. 13, lines 16-18). The fact that Mayer recognizes the use of wet chemical coating in their invention, and the fact that Mayer is open to the use of various coating processes would render it obvious to utilize liquid coating process in applying dielectric layer(s). 

Claims 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,596,070 to Schmidt et al. (hereinafter Schmidt).

With respect to claim 15, Schmidt, drawn to interference pigment based on multiply coated platelet-shaped substrate, disclose a flaky substrate coated with a high refractive index layer (A) such as Fe2O3 which is then coated with a low refractive index layer material (B), and then being coated with a non-absorbing coating (C) (abstract; col. 2, lines 45-67; col. 3, line 40 to col. 4, line 17). The coating (B) is taken to read on the reflector layer especially in light of the fact that according to the original disclosure of the present Application under examination, the reflector layer material could be a metal 

With respect to claim 16, as detailed out above, Schmidt teaches that the coating (C) which is taken to render the claimed “first selective light modulator layer” is non-absorbing (col. 4, lines 4-8).

With respect to claim 18, Schmidt teaches applying a high refractive index layer of Fe2O3 onto the substrate which is taken coated with a low refractive index layer (cols. 3 to 4). The iron oxide layer is taken to read on and render the claimed magnetic layer obvious in light of the fact that the original disclosure of the present Application under examination discloses iron, cobalt, etc. or oxides thereof examples of suitable material to magnetic characteristics (specification, [0066]). It is also noted that coating (A), which 

With respect to claim 19, as noted above, Schmidt renders the claimed first selective light modulator layer being non-absorbing obvious due to the fact that the disclosed coating (C) of Schmidt is taken to render the claimed first selective light modulator layer obvious (Schmidt, col. 4, lines 5-8). Schmidt discloses optional layers such as S1 and B1; either one of them can be taken to render the claimed first absorber layer obvious. It is important to note that the claim is silent as to the nature or material of the claimed first absorber layer. Also, it is noted that should disclosed layer S1 would be taken to render the claimed first absorber layer obvious, it is not seen to deviate from the teachings of claim 18 wherein the magnetic-containing layer is placed “between the substrate and the reflector layer” due to the fact that claim 18 does not recite that any of such claimed layer are in contact with each other. Therefore, based on the language of the claim, other layers can be present between them. Nevertheless, it is noted that Schmidt discloses the optional layer B1, which can be taken to read on the claimed first absorber layer. 

Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0166308 to Raksha et al. (hereinafter Raksha).

With respect to claim 1, Raksha, drawn to multilayered magnetic pigment flakes and foils imparting color shifting properties wherein said pigment is used in fields intended to create security features or to add decorative features to a product, in an embodiment, discloses a layered pigment structure comprising a substrate 102 coated with a magnetic layer 104 which is then coated with an insulator 106, followed by a reflector 108, a dielectric layer 110 and an absorber layer 112 (abstract, [0030], [0035], Figure 5). It is noted that the reflector layer 108 has a top surface and a bottom surface, wherein the insulator layer 106 is external to the bottom surface (i.e. first surface) of the reflector layer 108. Raksha discloses that the insulator layer 106 can be a dielectric material, and this layer is taken to render the claimed first selective light modulator layer obvious; also the disclosure of Raksha on a reflector layer 108 is taken to read on the claimed reflector layer (Figure 5, [0050]-[0052]). The side surface of the layered pigment is open or uncoated. 

With respect to claim 4, Raksha discloses a magnetic layer 104 having top and bottom surfaces wherein the reflector layer 108 is external to the top surface (i.e. claimed first surface) of the magnetic layer (Figure 5). 

With respect to claim 5, Raksha discloses an absorber layer 112 (Figure 5) which is taken to read on the claimed first absorber layer; the disclosed absorber layer 112 is external to the insulator layer, which is taken to read and render the claimed first selective light modulator layer.  With respect to the insulator layer being non-absorbing, it is noted that said layer is taken to be non-absorbing considering the facts that the . 

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0166308 to Raksha et al. (hereinafter Raksha) in view of U.S. Patent No. 6,596,070 to Schmidt.

With respect to claim 15, Raksha, drawn to multilayered magnetic pigment flakes and foils imparting color shifting properties wherein said pigment is used in fields intended to create security features or to add decorative features to a product, in an embodiment, discloses a layered pigment structure comprising a substrate coated with a magnetic layer which is then coated with an insulator, followed by a reflector, a dielectric and an absorber (abstract, [0030], [0035], Figure 5). Raksha discloses that the insulator layer 106 can be a dielectric material, and this layer is taken to render the claimed first selective light modulator layer obvious; also the disclosure of Raksha on a reflector layer 108 is taken to read on the claimed reflector layer (Figure 5, [0050]-[0052]). 
Although Raksha may not literally and/or expressly disclose a liquid coating method, the use of such method would be obvious and well within the scope of a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, motivated by the fact that wet coating has been known in the art of layered pigments as that shown by Schmidt (Schmidt, col. 4); Schmidt is also drawn to layered interference pigment used in security printing inks or paints (Schmidt, col. 5, lines 28-40). Thus, the 

With respect to claim 16, the combination of Raksha in view of Schmidt renders claim 16 obvious; this is in particular because Raksha discloses an absorber layer 112 (Figure 5). With respect to the insulator layer being non-absorbing, it is noted that said layer is taken to be non-absorbing considering the facts that the layer is disclosed as an insulator, and the reference specifically discloses an “absorber layer”; thus, it is not expected of the disclosed insulator to be absorbing. 

With respect to claim 17, the combination of references is seen to render the claim obvious; this is in particular because Raksha discloses a dielectric layer 11 (Figure 5) which is taken to render the claimed second selective light modulator layer obvious. As noted above, the disclosed insulator layer is taken to be non-absorbing considering the facts that the layer is disclosed as an insulator, and the reference specifically discloses an “absorber layer”; thus, it is not expected of the disclosed insulator to be absorbing. 

With respect to claim 18, the combination of references is seen to render the claim obvious; in particular, Raksha discloses the magnetic layer 104 (Figure 5, [0046]), which is placed between the substrate and the reflector. It is important to note that the claim does not include any recitation indicating that the substrate, reflector and magnetic layer have to be in contact with each other; thus, the disclosure and the 

With respect to claim 19, the combination of references is seen to render the claim obvious; in particular, Raksha discloses an absorber layer 112 (Figure 5) which is taken to render the claimed first absorber layer obvious. It is important to note that there is no recitation in the claim to indicate the placement of the claimed first absorber layer in relation to other layers. 
As for the disclosed insulator layer 106 (Figure 5) to be non-absorbing, it is noted that the disclosed insulator layer is taken to be non-absorbing considering the facts that the layer is disclosed as an insulator, and the reference specifically discloses an “absorber layer”; thus, it is not expected of the disclosed insulator to be absorbing. 

With respect to claim 20, the combination of references is seen to render the claim obvious; in particular, this is because although Raksha may not literally and/or expressly disclose a liquid coating method, the use of such method would be obvious and well within the scope of a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, motivated by the fact that wet coating has been known in the art of layered pigments as that shown by Schmidt (Schmidt, col. 4); Schmidt is also drawn to layered interference pigment used in security printing inks or paints (Schmidt, col. 5, lines 28-40). Thus, the use of a known method in the same field of art is well within the scope of a skilled artisan. The wet coating of Schmidt is equivalent to the claimed liquid coating. 

Claims 1-6 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0368866 to Seydel et al. (hereinafter Seydel).

With respect to claim 1, Seydel, drawn to an article, discloses a few different embodiments for said article layer structure, wherein, in an embodiment of Figure 3, there is a layer shown by reference no. 12 and disclosed as second metallic layer, of materials such as aluminum, which is taken to read on and render obvious the claimed “reflector”, wherein said second metallic layer 12 is coated with a dielectric layer, reference no. 14, which is taken to read on and render obvious the claimed “first selective light modulator layer” (Throughout the reference, in particular, [0029]-[0034] and [0061]). The reason to consider dielectric layer 14 to read on and render obvious the claimed first selective light modulator layer is especially in light of the fact that Seydel teaches that the dielectric layer comprises a composition having at least one of (i) a photo-initiator, (ii) an oxygen inhibition mitigation composition, (iii) a leveling agent, and (iv) a defoamer ([0046]-[0057]), and wherein said composition comprises nanosized particles such as dyes, pigments, organic and metalorganic material, and more to aid and to adjust the refractive index of the dielectric layers ([0055]). This is seen to be substantially similar to the composition disclosed in original disclosure of the present Application under examination for the selective light modulator layer (specification, paragraphs [0027]-[0054]); thus, the disclosed dielectric layer of Seydel is seen to read on the claimed selective light modulator layer. Additional motivation to draw this 
It is important to note that the embodiment as shown in Figure 4, also, fully renders claim 1 obvious; the first metallic layer as shown by reference no. 16’, of material such as aluminum, reads on and renders obvious the claimed “reflector” having two opposite surfaces wherein the top surface would read on the claimed first surface and the bottom surface would read on the claimed second surface, wherein the dielectric layer shown by reference no. 14’ is located external to the first surface of the layer 16’ (Figure 4, [0023]-[0058]). Furthermore, as shown in Figure 4, the side surface of the first metallic layer shown by reference no. 16’ has no coating and thus read on the claimed “open” surface. 

With respect to claim 2, Seyel, in embodiment of Figure 3, discloses first metallic layer shown by reference no. 16 which is placed external to the dielectric layer 14 (claimed first selective light modulator layer), and thus, is taken to read on and render obvious the claimed “absorber”. 
In the embodiment of Figure 4, Seydel teaches a second metallic layer shown by reference no. 12’ which is located external to the dielectric layer 14’ and thus is taken to read on and render obvious the claimed “absorber” in said embodiment. 
Seydel clearly discloses a composition for the dielectric layers which is substantially similar to the composition disclosed in the original disclosure of the present Application under examination for their selective light modulator layers (specification, [0027]-[0054]); thus, depending on the selection of materials for the dielectric layers, the change in absorbency of said layer, i.e. whether being non-absorbing or absorbing, would change. This is especially in light of the fact that Seydel discloses that the performance of the dielectric layers can be determined based upon the selection of materials present in the dielectric layers, and that said layers can achieve high performance in transmission, reflection, and absorption of light based on upon the composition of the dielectric layers (Seydel, [0045]). 

With respect to claim 3, Seydel, in at least embodiment of Figure 3, discloses another dielectric layer shown by reference no. 14’ which is located external to the first metallic layer 16 (i.e. claimed absorber); thus, this dielectric layer 14’ is taken to read on and render obvious the claimed second light selective modulator layer. 


With respect to claim 4, Seydel, in at least the embodiment of Figure 4, discloses a magnetic containing layer shown by reference no. 24 which has a top surface (i.e. claimed first surface) and bottom surface (i.e. claimed second surface) wherein the first metallic layer 16’ (i.e. claimed reflector) is external to this magnetic containing layer 24 (Figure 4, [0035]-[0039]).

With respect to claim 5, Seydel, again in at least the embodiment of Figure 4, discloses a second metallic layer shown by reference no. 12’ which is taken to read on the claimed “absorber”, and as shown, this second metallic layer 12’ is placed external to the dielectric layer 14’ (i.e. claimed first selective light modulator layer). As for the 

With respect to claim 6, Seydel, drawn to an article, discloses a few embodiments, in which at least some of them are taken to render the claimed layered structure obvious (Throughout the reference); this is because Seydel, in the embodiment of Figure 3, discloses a dielectric layer shown by reference no. 14, which has a top surface (i.e. claimed first surface) and a bottom surface (i.e. claimed second surface) wherein the side surface of the dielectric layer 14 is open or un-coated (Figure 3,[0043]-[0058]). Seydel teaches another dielectric layer shown by reference no. 14’ which is located external to the dielectric layer 14 (Figure 3, [0043]-[0058]); this dielectric layer 14’ is taken to read on and render obvious the claimed “first selective light modulator layer” whereas the disclosed dielectric layer 14 is taken to read on and render obvious the claimed “transparent layer”. This is in particular because Seydel 
 Moreover, Figure 4 of Seydel can also be taken to render claim 6 obvious; this is because in the embodiment of Figure 4, there is one dielectric layer 14 and another dielectric layer 14’ wherein the dielectric layer 14 is taken to read on the claimed “transparent layer” and the dielectric layer 14’ is taken to read on the claimed “first selective light modulator layer”, and as shown, the dielectric layer 14’ is placed external to the dielectric layer 14, wherein both layers have a top and bottom surface, and a side surface which is open and read on the claimed third surface. As for the dielectric layer 14 to read on the transparent layer, as noted above, Seydel clearly discloses that the dielectric layers can be transparent clear layer, transparent colored layer, or a colored layer, and specifically that the performance of the dielectric layers can be determined based upon the selection of materials present in the dielectric layers, and that said layers can achieve high performance in transmission, reflection, and absorption of light based on upon the composition of the dielectric layers (Seydel, [0045]). 

With respect to claim 8, Seydel teaches that the layered structure of their article has a substrate that has a release layer ([0011]-[0012]).

With respect to claim 9, the article of Seydel reads on an optical device (abstract, [0001], [0024], [0058]).

With respect to claim 10, Seydel discloses that the disclosed layered article, in the form of flake or foil, can be used to produce security threads used as security feature of currency ([0001], [0024], [0058]), and thus, it would be obvious and well within the scope of a skilled artisan that said flake or foil is inevitably mixed with a liquid medium in the process of forming the currency. MPEP 2144 states “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990).
Nevertheless, Seydel discloses the article can be combined with a liquid medium to form color shifting colorant, or can be used as a security feature for currency ([0033]).

With respect to claim 11, Seydel teaches that the article can be in the form of flake or foil ([0001], [0034], [0058]).

With respect to claim 12, it is taken that Seydel renders this limitation obvious especially in light of the fact that Seydel discloses that the performance of the dielectric layers, i.e. claimed selective light modulating layers, can be determined based upon the selection of materials present in the dielectric layers, and that said layers can achieve high performance in transmission, reflection, and absorption of light based on upon the composition of the dielectric layers (Seydel, [0045]). Thus, it is evidenced from the teachings of Seydel that the composition of said layers can be modified and controlled to control and modify the selective absorption of said layers in any specific wavelength of energy. 

With respect to claim 13, Seydel teaches that their article can be in flake form or foil form, and based on the disclosure of Seydel and the embodiments such as Figures, it is evidenced that the article is in lamellar shape.  

With respect to claim 14, considering the fact that Seydel is drawn to the use of the article as security feature in currency and the fact that Seydel recognizes having layers which can have reflecting or absorbing properties as that taught for the magnetic containing layer ([0036]) and additionally, the fact that the composition of the dielectric layers can also be modified so to achieve high performance in transmission, reflection, and absorption of light, it is inevitably expected of the final layered article, in flake form or lamellar form, to exhibits, at least, any of the claimed properties of optical interference, light absorption, light reflection, and/or light scattering.  

With respect to claim 15, Seydel discloses methods of applying layers in forming the disclosed article; the fact that Seydel discloses a layered article would evidence the fact that the layers, including second metallic layer 16 in Figure 3 or first metallic layers 16, 16’ in Figure 4 are deposited/applied (Throughout the reference, [0071]-[0072]). Seydel, moreover, discloses depositing dielectric layer(s) using liquid coating process ([0073]-[0088]). The dielectric layers are taken to read on and render obvious the selective light modulator layers; the dielectric layers 14 and 14’ are taken to render obvious the claimed first and second selective light modulator layers, or the claimed second and first selective light modulator layers. 

With respect to claim 16, Seydel teaches first metallic layer 16 as shown in Figure 3 and second metallic layer 12’ is Figure 4 which are taken to read on and render obvious the claimed “first absorber layer”; the reference teaches materials for said first metallic layer and second metallic layer which are of absorbing materials ([0034] and [0061]).

With respect to claim 17, Seydel clearly teaches that the presence of at least two dielectric layers, and the reference clearly teaches that a liquid coating process may be used to apply such layers; thus, it is taken that the reference renders the use of liquid coating process for either of dielectric layers obvious. 
As for the dielectric layer, deposited first, being non-absorbing, it is important to note that Seydel clearly discloses that the performance of the dielectric layers can be determined based upon the selection of materials present in the dielectric layers, and 

With respect to claim 18, Seydel teaches the presence of magnetic containing layer, as shown in Figures 4-6 (Figures 4-6 and [0035]-[0039]), and the magnetic containing layer is, clearly, placed between the substrate and the second metallic layer, which is taken to read on and render obvious the claimed “reflector”, and the substrate 20 (see Figures). Thus, the deposition step of a magnetic containing layer, as claimed, is rendered obvious. 

With respect to claim 19, Seydel teaches first metallic layer 16 as shown in Figure 3 and second metallic layer 12’ is Figure 4 which are taken to read on and render obvious the claimed “first absorber layer”; the reference teaches materials for said first metallic layer and second metallic layer which are of absorbing materials ([0034] and [0061]).
Additionally, Seydel clearly teaches that the presence of at least two dielectric layers, and the reference clearly teaches that a liquid coating process may be used to apply such layers; thus, it is taken that the reference renders the use of liquid coating process for either of dielectric layers obvious. 


With respect to claim 20, as noted and detailed out above, the dielectric layers in Seydel are disclosed to be deposited using liquid coating process ([0073]-[0088]). 

Claims 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0369709 to Seydel et al. (hereinafter Seydel).

With respect to claims 6 and 7, Seydel teaches an article having different embodiments, wherein in, at least, embodiment of Figure 2, there are four selective light modulating layers or SLML shown by reference nos. 14, 14’, 14”, and 14’’’ wherein said layers can be transparent or colored (abstract, [0014]-[0017], [0026], and [0029]).  Thus, Figure 2 is taken to render claims 6 and 7 obvious because SLML 14 or 14’ can be taken to read on and render the claimed “transparent layer” obvious wherein each has a first and second surface, and the third or side surface is open and not coated, and 
It is important to note that Seydel teaches that each SLML can have a composition and physical property not similar to the rest ([0020]) or that some of them can have similar compositions but not all of them.

With respect to claim 8, Seydel teaches that the article can comprise a substrate with a release layer ([0063]).
 
With respect to claim 9, Seydel teaches that the article is considered an optical device ([0013] and [0054]).

With respect to claim 10, Seydel teaches that the article can be combined with a liquid medium ([0017]). 

With respect to claim 11, Seydel teaches that the article is in the form of a flake, foil or sheet ([0016]).

With respect to claim 13, it is evidenced from the Figures that the disclosure of Seydel teaches a lamellar shape (Figures).

With respect to claim 14, Seydel teaches that the article exhibits optical interference ([0015]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/PEGAH PARVINI/Primary Examiner, Art Unit 1731